Citation Nr: 1618010	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1959 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2015, the Board remanded the issue to the Appeals Management Center (AMC) for further development.


FINDING OF FACT

The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in service, and bilateral hearing loss may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in May and November 2009 and August 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2009 letter, VA notified him of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a January 2016 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, to include affording a VA examination.  The RO obtained the service treatment records.  VA afforded him two VA examinations, to include one pursuant to the November 2015 remand.  The Board finds that the August 2013 and January 2016 VA examination reports are adequate, when considered together, to satisfy VA's duty to assist in that they were based on a thorough review of the record and are supported by rationale.  

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137.  
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

The two VA audiological examination reports show that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the question is whether his current hearing loss is related to active service.  See 38 C.F.R. § 3.303.

The Veteran claims that his in-service noise exposure was from explosives, grenade launchers, and rifle fire, as well as working as a rocket crewman and in atomic warhead assembly.  His DD Form 214 shows that he took courses in atomic warhead assembly, and his service personnel records reflect that he served as a rocket crewman.  Therefore, the Board will concede that the Veteran had in-service noise exposure. 

As to medical nexus, there is conflicting medical evidence as to whether the current bilateral hearing loss is related to active service.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The Board has reviewed all service treatment records, the two VA audiological examination reports, and the December 2009 private treatment record.  The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure.

The Veteran's service treatment records show no hearing loss disability for VA purposes in service.  There were no in-service complaints pertaining to difficulty hearing.  A June 1958 pre-induction examination report reflects that hearing using whisper-voice and spoken-voice testing was 15/15 bilaterally.  A September 1959 induction examination report indicates that the hearing was "apparently normal."  An August 1961 separation examination report reveals puretone thresholds (converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) values) as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
20
10 
10 
N/A
5
LEFT
20
15
15
N/A
5

Simply put, the Veteran is not shown to have a hearing loss disability for VA purposes in either ear during service.  See 38 C.F.R. § 3.385.  

A December 2009 private treatment record reveals that the Veteran reported to his treating physician that in service he was exposed to the noise of guns and explosions without wearing hearing protection.  The Veteran further reported that he has had hearing loss ever since service.  He also added that while his post-service work as a mechanic did involve some noise exposure, the post-service noise was not as loud as the in-service noise.  The doctor opined that based on the Veteran's history, the hearing loss is more likely than not due to in-service noise exposure.

The August 2013 VA examiner opined that it is not as likely as not that the bilateral hearing loss was caused by or a result of an event in service.  The examiner reported that the Veteran stated that he has had a gradual hearing loss for many years.  The examiner noted that the service treatment records show that there was no reporting of hearing loss and that at the separation examination there was normal hearing in the frequencies from 500 Hertz to 4000 Hertz in both ears.  The examiner indicated that the first medical documentation of a hearing loss was in December 2009, which was over 48 years after active service.  The examiner determined that there is insufficient evidence in the claims file to support the Veteran's assertion that his hearing loss was incurred in active service.  The examiner concluded by stating that it is less likely than not (less than a 50 percent probability) that the bilateral hearing loss is caused by or related to in-service noise exposure.

The January 2016 VA examiner opined that it is not as likely as not that the hearing loss in either ear was caused by or a result of an event in service.  The examiner noted that the Veteran reported a gradual decrease in hearing sensitivity in both ears over the past five to ten years.  The examiner indicated that the Veteran did not wear hearing aids prior to August 2011, over 54 years since discharge from service.  The examiner noted the post-service history of noise exposure with use of hearing protection.  The examiner reported that converting the separation-examination audiometric results from ASA to ISO-ANSI values still shows that the Veteran had normal hearing in the frequencies from 500 Hertz to 4000 Hertz in both ears.  The examiner concluded by stating that it is less likely than not that the hearing loss in either ear is caused by or a result of military acoustic trauma.

The Board affords the December 2009 private opinion little probative value.  The private provider did not review the Veteran's service treatment records, to include the audiometric findings on the separation examination.  While this opinion may not be discounted solely because the physician did not review the claims file, in the rendering the opinion the private doctor was not informed of the separation-examination audiometric results, which are relevant to a decision in this case.  Nieves-Rodriguez, 22 Vet. App. at 304.  The private doctor instead relied on the Veteran's reporting of in-service noise exposure and hearing loss since service.  Therefore, the Board gives this opinion limited weight because it is not based on objective evidence.  

The Board gives the most weight to the opinion of the January 2016 VA examiner because it was based on a review of service treatment records; post-service records, to include the December 2009 private opinion; and considered the Veteran's contentions.  Moreover, that examiner converted the separation-examination audiometric results to ISO-ANSI values and provided a thorough basis for the opinion in addressing the audiometric evidence and the post-service history of no need for hearing aids until over 54 years after service.

The Board has considered the Veteran's and his spouse's assertion that he has had hearing difficulty since service.  The Veteran and his spouse are competent to report this history of symptoms, and the Board finds them credible.  However, even where a veteran and another layperson assert continuity of symptomatology since service, they are not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed disorder.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, even accepting that the Veteran and his spouse now sincerely believe that the Veteran has experienced hearing difficulty since service, the Board finds that the opinion of the January 2016 VA examiner to be the most probative evidence of record as to the relationship between the Veteran's current hearing loss as demonstrated on audiometric testing and his military service.  As noted, this examiner not only took into account the full record, including the Veteran's assertion, but also considered the results of objective hearing testing during service and the nature of exposure to loud noise both during and after service.  For these reasons, the Board finds that this opinion ultimately outweighs the Veteran's and his spouse's lay reports of continuity of symptomatology since service.

As to the Veteran's claim that his bilateral hearing loss disability is related to active service, the Board notes that although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer). 

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that his current hearing loss disability is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


